Case 5:20-cr-00111-H-BQ Document 15 Filed 02/24/21 Page; ARI saAgs.D 39

ohuC? COURT

Py OL LOE Ty
AUS Pt +h ms
UNITED STATES DISTRICT COURT NSS

at er

NORTHERN DISTRICT OF TEXAS “2/ FEB 24 py in,
LUBBOCK DIVISION TUS Og

 

tee CP UT ¥ CL iey ig
UNITED STATES OF AMERICA se Ur _

CASE NO.: 5:20-CR-111-H-BQ-1

ae
CO) 60) GI Ca GA) G92 Ga

DALE MATTHEW DEMPSEY

ORDER APPOINTING FEDERAL PUBLIC DEFENDER

The court finds that the Defendant is financially unable to obtain counsel.

IT IS, THEREFORE, ORDERED that the Federal Public Defender for the
Northern District of Texas is appointed as counsel of record for the Defendant. Such
appointment shall be for all proceedings, including any appeal.

The clerk will furnish a copy of this order to each attorney of record.

DATED: February 24, 2021.

 

 

 

D. GORDON BRYANT’ UR.
UNITED STATES MAGKTRATE JUDGE

 
